Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 8-21 are presented for examination.
Applicant’s amendment and response filed March 1, 2021 have been received and entered.
The following is an examiner’s statement of reasons for allowance: 
Accordingly, the rejection made under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph (Scope of Enablement) as set forth in the previous Office action dated January 28, 2021 at pages 2-5 as applied to claims 1-13 is hereby WITHDRAWN because the applicant deleted the phrase, “and/or prevention”.
Accordingly, the rejection made under 35 USC 103 as being unpatentable over Allais et al., Neurological Sciences, Vol. 25, pages S267-S269 (2004) in view of WO 2008/142106 A1, hereby known as Kempen et al. (Both of PTO-1449) as set forth in the previous Office action dated January 28, 2021 at pages 5-7 as applied to claims 1-4 and 8-12 is hereby WITHDRAWN due to applicant’s remarks regarding the primary reference, Allais et al., opposite treatment to the present invention.
Allowable Subject Matter
Claims 1-4 and 8-21 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587.  The examiner can normally be reached on M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629